Title: To Thomas Jefferson from Benjamin Henry Latrobe, 5 January 1805
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Wilmington Jany. 5th. 1805
                  
                  I received while in Philadelphia, (from whence I am just now returned) a short letter Decr. 21st from Mr Thompson, chairman of the Come. of the House of Representatives on the public buildings, requiring simply an estimate of the sum required to finish the Southwing of the Capitol. I promised, by return of post, an answer in a few days. In the meantime, having fortunately all the drawings with me, I made as accurate an estimate as I could of so complicated a work,—and having bestowed great pains upon it I hope it is tolerably correct; at all events that it is full enough. I transmitted the letter of which the enclosed is a copy on the 30th. of Decr. and am mortified that it was utterly out of my power to send a copy by the same post to You. But I could neither make a copy myself,—nor had I my polygraph with me, and my father’s clerk who undertook to make, & inclose, & send it in a covering note I had written, wholly disappointed me. I beg you therefore to receive my apology for this apparent & otherwise inexcusable neglect.
                  While in Philadelphia where I arrived on the 24th. I made a general search in the city for a pattern of stoves which I thought would please you, for Howell & Jones had none in their store, though they engaged to transmit any I should chuse.—I could not find one which was 2f6i in the back, but enough which were 2f5i & 2f4i.—nor any pattern which was tolerably handsome.—I have therefore chosen one which recommends itself by being easily, & of course, well cast of which Bare put up for you. The Vessel however into which they were put was the next day frozen fast to the wharf, & this gives me an opportunity of asking whether You could not make a less size, constructed in Rumfords plan, but being only 2 feet in the back answer your purpose. If so, you will have a much more perfect stove, & by cutting the back logs shorter, the rest of the wood may run of the usual length.—I have desired Howell & Jones therefore to take out the Stoves untill they again hear from me, & if you will please to favor me with your opinion within a week or 10 days, it may be followed, as there is no chance for the Vessel to be freed from the ice before that time.—
                  Mr Peale has once more called in all his Polygraphs and is making new ones on the plan which I saw you use when in Washington. He has so entirely dismantled his whole stock, that he could not even lend me one while at Pha. This has taught me the value of the instrument,—for, for want of the means of obtaining copies of my letters, I found all my business of importance suspended.
                  Dr Barton pronounced a few days ago, the long expected eulogium on Dr Priestley. The church in which this was done was crouded with Ladies as well as Gentlemen, and persons of all descriptions, who forgetting the fund of biographical information they were receiving, seem to remember nothing, but that they were kept 2½ hours of the coldest day we have yet experienced this winter, in the coldest place in the city. The oration is chiefly valuable as a Summary of Dr Priestley’s philosophical labors;—in point of warmth & eloquence it has the same merits, & the same faults with the Doctor, other writings, all of which are rather verbose & defficient in force.—
                  I have devoted the first hour since my return to repair my unintentional neglect respecting the enclosed. I beg to be forgiven the hurry of this letter & the evident marks of it. With the highest esteem I am Your faithful hble Servt
                  
                     B H Latrobe 
                     
                  
                  
                     PS. I was mortified beyond expression to find that Mr Mifflin has at the very time of writing to me respecting the bending of your sheetiron, dispatched it by a Vessel bound to Richmond, unbent strait, as the idea of bending it occurred to him so late, that he must otherwise have lost the opportunity. It is not so easy a matter to bend the Iron as it should seem. Two stout pieces of timber 5 feet more than the length of the iron must be planed on two edges so that they will nicely fit. These pieces must be laid upon two stout Cross blocks sunk to receive them; & the Iron being lined along the middle with a Chalk line, it must be put between the two long pieces so that the chalk line is exactly fair with the faces of the long pieces. It must then be hammered with a Mallet along the joint to the necessary angle. [GRAPHIC IN MANUSCRIPT] Mr. Mifflin as well as myself particularly request you will please to have an account of the expense of this operation kept that we may make you that allowance. As all sheet iron has a hard Scale which comes off on its being forcibly bent,—the painting will require repair after the bending.—
                     As it was not particularly mentioned in your letter that the iron should be bent, I hope you will excuse this error in our workmen, to whom I sent an exact copy of your description.
                     I have seen in Pha. the workman who made the joints in the Sheet iron formerly sent you. He says that they were groved as ours [GRAPHIC IN MANUSCRIPT] & being then heated, were passed between the Rollers so as to compress them, & give them the appearance of being welded.—
                  
               